     Case 2:20-cv-01130-KJM-DMC Document 9 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAYTON SILVA,                                    No. 2:20-CV-1130-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    US ARMY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. On June 9, 2020,

18   defendants United States Department of the Army and Central Intelligence Agency filed a motion

19   to dismiss, which was set for hearing before the undersigned on July 8, 2020. See ECF No. 5.

20   On June 11, 2020, defendant Pfizer, Inc., filed a separate motion to dismiss, initially scheduled

21   for hearing before the District Judge and later re-noticed for hearing before the undersigned on

22   August 5, 2020. See ECF Nos. 6 and 8. On the Court’s own motion, the hearing set for July 8,

23   2020, is vacated and continued to August 5, 2020, such that both pending motions to dismiss may

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-01130-KJM-DMC Document 9 Filed 06/29/20 Page 2 of 2

 1   be argued at the same time. Briefing on both motions shall be governed by Eastern District of

 2   California Local Rule 230.

 3                 IT IS SO ORDERED.

 4

 5

 6   Dated: June 26, 2020
                                                         ____________________________________
 7                                                       DENNIS M. COTA
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
